EXHIBIT 99.1 FOR IMMEDIATE RELEASE Symbol: TSX: CRY & CXY; NASDAQ: CRYP; LSE: CRP Result of AGM June 29, 2011 (Dublin, IRELAND) – CryptoLogic Limited, a developer of branded online betting games and Internet casino software, announces that at the company's Annual General Meeting of Shareholders, held today, all resolutions as proposed in the Notice of Meeting relating to the AGM were passed. For more information, please contact: CryptoLogic + Corfin Public Relations +44 David Gavagan, Chairman and Interim CEO Huw Spiers, CFO Neil Thapar, Alexis Gore
